DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 March 2022 have been fully considered but they are not persuasive. 
Turning to the rejection(s) of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable
interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989))
and limitations from a pending application's specification will not be read into the claims
(Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)). 
Anticipation under 35 U.S.C. § 102 is established only when a single prior art
reference discloses, either expressly or under the principles of inherency, each and
every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc.,
848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892
(1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ
385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not
require either the inventive concept of the claimed subject matter or the recognition of
properties that are inherently possessed by the prior art reference.  Verdegaal Brothers
Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir.
1987), cert. denied, 484 U.S. 827 (1987).  A prior art reference anticipates the subject
matter of a claim when that reference discloses each and every element set forth in the 
claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994)
and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990));
however, the law of anticipation does not require that the reference teach what
Applicant is claiming, but only that the claims "read on” something disclosed in the
reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789
(Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another
issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ
577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the
claimed invention such that a skilled artisan could take its teachings in combination with
his own knowledge of the particular art and be in possession of the invention.  See In re
Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding the § 102 rejection over HWANG, Applicant argues that amended claim 1 overcomes the rejection over HWANG.  Examiner disagrees.
First, Applicant has amended the “baffle” to a “baffle plate”.  However, the structure 320 clearly functions and reads on a “baffle” as well as a curved “plate” structure (it is noted that plate structures are structural elements characterized by a three-dimensional solid whose thickness is very small when compared to other dimensions) including the body 320 of HWANG, and Applicant is silent with respect to the plate being “flat” as opposed to curved like that of HWANG).  Applicant’s claim merely describes a “baffle plate” with a gap/hole and being provided in the air dissolving tank without any further structure or configuration relating thereto, and such broad recitation fails to provide any distinction over HWANG (much less patentable distinction), particularly given the fact that body 320 of HWANG functions as a baffle plate as currently claimed.  
Second, Applicant argues that “Hwang only discloses: the inlet 331 and the outlet 312 are aligned in a horizontal direction” which is not persuasive because inlet 331 and the other outlet (outlet 311) clearly ARE staggered in the horizontal direction as shown in Fig. 5.  It is noted that the rejection does not rely on outlet 312 but rather outlet 311.  Fig. 1 also shows the inlet 331 and outlet 311 (not numbered but connected to cavitator inlet 411) staggered in the manner claimed.
Because HWANG teaches each and every feature as currently claimed, the position is maintained that HWANG reads on claim 1.
Regarding the § 103 rejection of claims, Applicant argues reasons of same indicated for claim 1 above.  This is not persuasive for reasons of same indicated above and in the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2018/0087203 to HWANG.
Regarding claims 1, 5-7, and 9-11, HWANG (in Figs. 1-5 and associated text) discloses a microbubble generator (300), comprising:
an air dissolving tank (330/310), defining an air dissolving cavity (308) therein, and having an inlet (331) and an outlet (311) configured to allow water to flow in and out, the inlet being located above the outlet (see, e.g., Fig. 1);
a baffle plate (see curved plate structure of body 320), provided in the air dissolving tank, at least partially located between the inlet and the outlet in a horizontal direction, and provided with a gap and/or a through hole (321/322); and
a cavitator (400), provided outside the air dissolving tank and connected with the outlet (at inlet port 411), or provided at the outlet (see, e.g., Fig. 1);
wherein the inlet and the outlet are staggered in a horizontal direction (see Figs. 1 and 5 showing inlet 331 and outlet 311, which is connected to cavitator inlet port 411, clearly being staggered or offset in a horizontal direction);
wherein the baffle plate is configured to partially block the water flowing from the inlet towards the outlet and facilitate microbubble generation (note baffle plate 320 can be clearly seen to have a configuration capable of partially blocking or diverting water flow between the inlet and outlet, which reads on the structure as claimed),
wherein the air dissolving tank is provided with two air dissolving semi-casings (330 and 310) fastened with each other, the inlet is provided in one of the air dissolving semi-casings (330) and the outlet is provided in another one of the air dissolving semi-casings (310),
wherein the two air dissolving semi-casings are in contact fit with each other at a joint by means of a step surface (see, e.g., Figs. 1-2),
wherein an outer surface of the air dissolving tank is provided with reinforcing ribs arranged horizontally and vertically in a staggered manner (see outer surface of 310 in Fig. 5 showing such ribs),
wherein the microbubble generator is configured for a flow velocity of outflow water is less than a flow velocity of inflow water when the air is dissolved (note cavitator portion 420 has a much narrower diameter than inlet 331 which provides a configuration for an outflow less than an inflow), 
a laundry treating device (200/250), provided with the microbubble generator (300) according to claim 1 at a water inlet of the laundry treating device (note connection of microbubble generator 300 to laundry treating device inlet 200 in Fig. 3),
wherein the cavitator comprises:
a cavitation casing, provided therein with a water cavity having a cavitation inlet (411) and a cavitation outlet (412; also note flow path at left part of flow path 421 in Fig. 4) for water to flow in and out, the cavitation inlet being connected with the outlet of the air dissolving tank (see Fig. 1); and
a cavitation ball (430), movably provided in the water cavity and configured to partially block the cavitation outlet (at left portion of part 420 in Fig. 4, which effectively blocks outlet 412), to form a Venturi channel between the cavitation ball and an inner wall of the water cavity (as best understood, note flowpath between inner cavity wall and ball 430 effectively forming a venture-type flowpath; also note ball 430 functions as a check valve to prevent water flow from the outlet to inlet, but allows some flow from inlet to outlet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG.
Regarding claims 1, 5-7, and 9-11, Examiner’s primary position is that the body 320 of HWANG reads on the claimed “baffle plate” (which does not provide any limitation to whether the plate structure is flat or curved).  However, even if assuming arguendo that one were to interpret the claimed baffle plate as being flat, such difference would merely relate to a different shape of a three-dimensional plate structure having a small thickness relative to other dimensions.  Absent secondary considerations, it would have been an obvious matter of design choice to modify the shape of the baffle structure of HWANG into any desired shape including a “plate”, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape.  
Regarding claims 2-3, HWANG, supra, discloses the claimed invention including an inlet and side wall of an air dissolving cavity.  HWANG does not describe dimensions or distances between elements as recited in claim 2-3.  It would have been an obvious matter of design choice to modify the HWANG inlet and side wall configuration of the air dissolving cavity within the claimed spacing range, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.
Similarly regarding claim 4, HWANG discloses the air dissolving cavity with rounded edges rather than a square configuration.  It would have been an obvious matter of design choice to modify the HWANG air dissolving cavity to any desired geometrical shape such as square, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.
Similarly regarding claim 8, HWANG discloses the air dissolving tank having a water inlet but HWANG does not detail the water inlet pipe or its configuration.  While HWANG discloses the water outlet pipe as being disposed horizontally, HWANG does not disclose a configuration for the water inlet pipe.  It would have been an obvious matter of design choice to modify the HWANG inlet into a horizontal inlet, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711